Citation Nr: 0315948	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-10 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of left leg 
vascular surgery.

2.  Entitlement to service connection for lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1953 to July 1956, 
and from March 1962 to June 1964.

Initially, the Board of Veterans' Appeals (Board) notes that 
the issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) and entitlement to service connection for 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine were remanded in November 1999 for further 
evidentiary development, and that while that development has 
been adequately completed with respect to the claim for 
service connection for osteoarthritis and DDD of the 
lumbosacral spine, the Board continues to find that the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) must again be remanded for further evidentiary 
development and procedural considerations.  This issue will 
be addressed more fully in the remand portion of this 
decision.


FINDING OF FACT

The veteran has residual disability attributable to a low 
back injury during service.


CONCLUSION OF LAW

Residuals of a lumbosacral spine injury were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this issue has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (VCAA).  In this regard, the 
record contains relevant medical opinion and other evidence 
that permits the Board to properly address the issue on 
appeal, and while the record does not reflect that the 
veteran was advised of his rights under the VCAA as to this 
issue, as a result of the Board's decision to grant this 
claim, any failure to notify and/or develop the claim cannot 
be considered prejudicial to the veteran.  Accordingly, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In addition, when a veteran served 90 days or more during a 
period of war and organic diseases of the nervous system or 
arthritis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2002).

The veteran's service enlistment examination in July 1953 
noted a diagnosis of mild left scoliosis.  

In early March 1964, the veteran complained of backache and 
X-ray examination of the lumbosacral spine showed some 
irregularity at L1, probably due to some old epiphysitis, 
felt to be of no significance.  The examination was otherwise 
normal.  The veteran was again evaluated for back pain in 
early April 1964.  An impression of lumbosacral strain was 
noted.  A service medical entry dated at the end of the month 
reflects that the veteran continued to complain of slight 
lumbosacral pain.  Examination revealed no bony or muscular 
tenderness, no decrease in range of motion, and equal and 
active deep tendon reflexes.  The impression was mild 
lumbosacral strain.  Separation medical examination in April 
1964 revealed no abnormalities of the spine, but was 
conducted one day before the veteran's final in-service 
treatment for back pain.  

Private medical records from August 1979 reflect that the 
veteran reportedly slipped while lifting a tire and developed 
pain in both inguinal areas.

A private treatment record from S.C., M.D., dated in June 
1984, noted that the veteran was complaining of a "new 
problem," lumbar back pain.  It was also noted that the pain 
had been present for several years with progression.  The 
record contains continued treatment with Dr. S.C. for 
sciatica and lower back pain through January 1985.  

A July 1984 medical statement from Dr. S. includes a 
diagnosis of moderate chronic low back ache, apparently as a 
result of discogenic disease.

By letter, received in July 1984, the veteran stated that he 
began to experience back pain in 1962.  Thereafter, the pain 
got progressively worse.  As the episodes worsened, he sought 
chiropractic care.  The veteran reported that a physician 
told him that his back condition was due to nerve damage and 
a disc problem.  He stated that he was currently taking 
medication for his back pain.

Private medical records from W. Medical Center, dated in 
October 1984, reflect the veteran's report of increasing 
difficulty with low back pain for years, but with the recent 
development of pain radiating down the back of his left leg.  

A medical report from Dr. M., dated in December 1984, 
indicates that the veteran was evaluated at this time for 
ongoing back pain with radiation into the left leg.  It was 
noted that his difficulties began when he slipped and fell at 
H.'s Club on December 7.  He further noted that he had had a 
previous back problem that had responded to conservative 
measures in the past and he had not had any previous back 
surgery.  The impression was lumbar disc syndrome with 
radiculopathy on the left.

A private lumbar myelogram in January 1985 showed extradural 
defect at L4-5 that was suspicious for a herniated disc.  Dr. 
M.'s records from June 1985 reveal that the veteran was 
leaning towards some form of therapy program for his low back 
pain.

A private myelogram in August 1985 revealed no change in the 
size of the extradural defect at L4-5 as compared to the 
films of January 1985.

Department of Veterans Affairs (VA) examination of the lumbar 
spine in March 1986 revealed minimal osteoarthritis and a 
diagnosis that included discogenic disease of the lumbar 
spine.

In a statement, dated in March 1986, the veteran's private 
chiropractor stated that he had treated the veteran for a 
back condition since the veteran was 34 years old.  The 
chiropractor stated that due to the duration of the 
condition, he thought it was due to an old injury.  The 
chiropractor noted that the veteran re-injured his back in 
1984 and became totally disabled.  The chiropractor stated 
that the veteran's condition became progressively worse due 
to the injury he suffered during service.  

The record also contains a statement from a friend of the 
veteran, dated in March 1986.  The friend stated that the 
veteran had pain in his back since 1966.  Another friend, in 
a statement dated in March 1986, stated that he had known the 
veteran for eighteen years and that the veteran injured his 
back during service.  

By rating decision in May 1986, the regional office (RO) 
denied service connection for osteoarthritis/disc disease of 
the lumbosacral spine.  The record contains no notice to the 
veteran of this decision.  38 C.F.R. § 20.1103 (2002).

Records from Dr. M. for the period of February 1987 to 
November 1989 indicate that in February 1987, the veteran 
reported that he was making an effort to obtain disability 
benefits on both his varicose veins and his herniated nucleus 
pulposus at L4-5 on the left.  Dr. M. commented that he did 
not know what luck the veteran would have with these as both 
of these problems were correctable.  The remaining records 
from this period reflect complaints of progressively 
worsening back pain.

In November 1989 the veteran underwent a lumbar laminectomy 
for treatment of a herniated nucleus pulposus at L4-5.  
Computed tomography (CT) scan in May 1991 showed moderate to 
marked left paramedian focal disc protrusion at L4-5 
impinging on the left fifth root in the thecal sac.  

Private medical records from Dr. M. for the period of May 
1991 to June 1995 reflect that in June 1991, the veteran 
reported continuing left leg pain.  It was noted that if 
varicose vein surgery did not provide relief, additional L4-5 
disc surgery could be considered.  In April 1992, the veteran 
complained of worsening back pain and was considering further 
chiropractic care.  An entry from March 1993 indicates that 
the veteran reported ongoing problems with the L4-5 disc 
causing L5 radiculopathy and that there was a discussion 
regarding the possibility of additional surgery to correct 
the problem.  April 1993 CT scan of the lumbar spine was 
interpreted to reveal post-surgical changes involving the 
posterior elements at L4-5 and L5-S1, localized protrusion of 
disc material on the left at L4-5 that impinged moderate to 
markedly on the left ventrolateral aspect of the thecal sac 
and probably on the left L5 nerve root before exiting from 
the thecal sac, localized protrusion of disc material on the 
left at L5-S1 that impinged mild to moderately on the left 
ventral aspect of the thecal sac and exiting left S1 nerve 
root, mild prolapse of the disc material on the right at L5-
S1 that impinged slightly on the right ventral aspect of the 
thecal sac and the exiting right S1 nerve root, mild to 
moderate central bulging of the L3-4 disc that impinged 
mildly on the ventral aspect of the thecal sac, and mild 
narrowing of the L4-5 and L5-S1 neural foramina as a result 
of hypertrophy of the faceted joints without compromise of 
the exiting nerve roots.  Ongoing back pain was again noted 
in May 1994.  

VA Magnetic resonance imaging (MRI) in July 1995 showed disc 
herniation at L4-5 to the left of midline with pressure upon 
the left L5 nerve root.

At the veteran's personal hearing in January 1998, the 
veteran testified that he injured his back towards the end of 
basic training during his second period of service, while 
lifting ammunition boxes or some other item (transcript (T.) 
at p. 7).  The veteran denied seeking treatment at that time 
(T. at p. 7).  He stated that after a week and a half the 
pain went away, but every so often he would have back 
problems (T. at p. 7).  He denied having any back problems 
prior to this incident (T. at p. 7).  The veteran reported 
that he saw a chiropractor approximately three to four years 
after discharge from service (T. at p. 10).

Private medical records from R. Orthopedic Clinic for the 
period of February to October 1999 reflect additional 
evaluation of the veteran's radiating left leg pain.  Two 
locations of disc protrusion were noted but vascular etiology 
for the veteran's left leg pain was also considered.  

A private medical statement from Dr. M., dated in December 
1999, reports that the veteran had had chronic recurring low 
back and left sciatica problems dating from a military 
service injury.  It was further noted that over the years, 
the veteran had been treated conservatively by many 
physicians and clinics, and that he had also sustained 
reinjuries which rendered him severely disabled.  Dr. M. 
indicated that ultimately, the veteran underwent lumbar disc 
surgery for a ruptured disc at L4-5 in the mid 1980's with 
initial relief, however, that was later followed by a 
recurrence of the lumbar disc problem.  Dr. M. believed that 
the back and left leg pain had rendered the veteran totally 
disabled.  Dr. M. further summarized that the history of this 
problem over the years was one of service-connected injury 
progressively rendering the veteran totally disabled.

Additional medical records from R. Orthopedic Group for the 
period of January to April 2000 reflect that in March 2000, 
the veteran underwent lumbar decompression at L2-3, L3-4, and 
L4-5 on the left side, discectomy at L4-5 and L5-S1, and 
foraminotomies bilaterally at L2-3, L3-4, L4-5, and L5-S1.  
It was noted that this was a redo operation as the veteran 
had had prior lumbar spine surgery.  Several weeks later, the 
veteran continued to complain of some left-sided sciatica.

VA spine examination in August 2000 revealed that the 
veteran's chief complaint was low back pain with radiation 
into the left leg and numbness for at least 15 years.  The 
veteran reported two back injuries in service, one in 1953 
when he was lifting a box.  He denied any radicular pain or 
other neurological defect at that time.  The examiner 
indicated that the claims file did not reveal any significant 
in-service injury, noting that there was only reference to 
lumbar strain.  The examiner indicated that the veteran 
related another in-service injury during boot camp in 1962, 
which was not documented in the claims file.  The veteran 
stated that he sustained a post-service injury to his low 
back while changing a truck tire in 1979, which required 
medical treatment.  The veteran also reportedly had seen a 
chiropractor for a number of years, since 1969, and had 
numerous adjustments and manipulations.  The veteran 
underwent lumbar disc surgery in the 1980's, and in March 
2000, underwent extensive lumbar decompression from L2 down 
to the sacrum.  The veteran continued to complain of lumbar 
pain with radiation on the left and had already received a 
second epidermal block following his second surgery.  The 
veteran's complaints now included numbness of the left foot.  

The impression was DDD at L4-5 and L5-S1 with radiculopathy 
in the left leg, post discectomy and laminectomy in 1985, 
severe spinal canal stenosis at L2 through the sacrum, with 
recent decompression in March 2000, residual radiculopathy in 
the left leg involving L4, L5 and S1, with residual numbness 
and weakness, and stasis of the left leg with 2+ edema, 
secondary to vascular insufficiency.  The examiner initially 
commented that a review of the claims file revealed that the 
veteran sustained a lumbar strain in 1953 while in the 
service, and reportedly had a second strain in 1962 while in 
boot camp.  The examiner further noted that after discharge, 
the veteran developed DDD with radiculopathy in the left leg 
that required surgical correction in 1985 and again in March 
2000.  The examiner found that the veteran had significant 
radiculopathy and was certainly incapacitated at this time.  
The question was whether or not his lumbar strains in service 
had any etiology of his rather severe lumbar pathology that 
had required two surgical procedures in the part 15 years.  
It was the opinion of this examiner that his lumbar strains 
were without evidence of objective findings of radiculopathy 
while in the service, and were merely lumbar strains, which 
resolved without sequelae.  Therefore, the examiner did not 
believe it was as likely as not that the current lumbar 
condition was incurred or aggravated by military service.

An August 2001 private medical record from Dr. B. reflects 
that an initial first lumbar sympathetic block treatment 
seemed to dramatically improve symptoms in the left lower 
extremity, but that more recent blocks had actually 
exacerbated his symptoms.  

Additional private medical records from September and October 
2001 reflect that a spinal cord stimulator was placed 
percutaneously for a week with only partial success.  
Following this, the veteran was started on a program of 
narcotic medication.

Private medical records for the period of December 2002 to 
January 2003 reflect that the veteran continued to complain 
of back pain and sciatica.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of DDD of the lumbar 
spine and to a lesser extent, the existence of some 
osteoarthritic changes.  Therefore, the Board finds that the 
evidence demonstrates current diagnoses and findings of 
osteoarthritis and DDD of the lumbosacral spine.  However, 
while the RO also conceded such current disability, it 
further found that a preponderance of the evidence was 
against a finding that osteoarthritis and/or DDD of the 
lumbosacral spine were related to active service.  In this 
regard, the RO noted the opinion of the August 2000 VA 
examiner, who concluded that the veteran's in-service lumbar 
strains were without evidence of objective findings of 
radiculopathy while in the service, and were merely lumbar 
strains, which resolved without sequelae, and that therefore, 
it was not as likely as not that the current lumbar condition 
was incurred or aggravated by military service.  In examining 
the results of the VA spine examination report that forms the 
basis of the August 2000 opinion, the Board finds that 
erroneous assumptions and other defects contained within the 
report significantly reduce the probative value of the 
opinion of this examiner.  

More specifically, while the Board does find some 
inconsistency in the veteran's more recent history of two in-
service accidents (the Board's review of the record reflects 
the veteran's previous report of one lifting-type back injury 
in his second period of service and no assertion of an 
earlier incident), at no point has he been inconsistent in 
his report of sustaining a back injury during the second 
period of service.  The Board finds this to be critical in 
several respects.  First, the service medical records (which 
the August 2000 VA examiner asserts confirms the examiner's 
understanding of the facts), in fact support the veteran's 
recollection of the incurrence of lumbosacral strain several 
months before the veteran's discharge from his second period 
of service.  Thus, the Board finds that the August 2000 
examiner's conclusion that the only documented incident 
occurred in 1953 is not supported by the greater weight of 
the evidence.  Second, having established that a back injury 
likely occurred at the end of the veteran's second period of 
service, the Board finds that the examiner's conclusion that 
there were no sequelae from such strain to be of far less 
import, i.e., the lack of findings at a discharge examination 
which occurred one day prior to the veteran's last documented 
in-service treatment for back pain is still significant, but 
clearly not as significant as it would have been had the 
veteran not received treatment the next day or had the back 
injury occurred several years before discharge or as far back 
as 1953.  An opinion based upon an inaccurate factual premise 
has limited probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993). 

In addition, the Board finds that the August 2000 VA examiner 
also does not sufficiently address the fact that there is 
documented evidence that the veteran began to receive 
chiropractic care for back complaints as early as 1969, 
without any evidence of any intervening post-service injury 
between 1965 and 1969.  

On the other hand, the Board has reviewed the opinion of Dr. 
M. (a physician who has treated the veteran continuously 
since at least December of 1984), and finds that while it is 
clearly not as detailed as the report of the August 2000 VA 
examiner in terms of findings, it is also not based on 
erroneous facts and does not fail to address significant 
medical history.  Instead, Dr. M. simply acknowledges that 
there was documented in-service injury to the veteran's back, 
that the veteran had been treated conservatively over the 
years by many physicians and clinics, and that the history of 
this problem over the years was one of service-connected 
injury progressively rendering the veteran totally disabled.  
In addition, as was noted previously, the veteran's private 
chiropractor indicated in March 1986 that the veteran's 
condition became progressively worse due to the injury he 
suffered during service.


ORDER

Service connection for residuals of a lumbosacral spine 
injury is granted.


REMAND

The Board notes that during the pendency of this appeal, the 
RO affirmed its denial of the claim in the February 2002 and 
January 2003 supplemental statements of the case.  However, 
the Board further notes that the claims folder does not 
reflect that the veteran has been advised of the changes 
brought about by the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This law redefines the obligations of the 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran as to this issue, 
the Board finds that a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional development is 
required under the VCAA, the Board further finds that it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim and the 
evidence, if any, that the RO will obtain 
for the veteran.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for residuals of left leg vascular 
surgery.

3.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



